DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 8/17/2020. As directed by the amendment, claims 1-21 were cancelled and claims 22-41 were added. Thus, claims 22-41 are presently pending in this application.   

Drawings
The drawings are objected to because in figs. 11-12 and 19-20, the rectangular box having reference numerals “29” should be labeled with a descriptive text, since the rectangular box is a generic graphical representation. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 25 and 32 are objected to because of the following informalities:  
In Claim 25, line 3, the term “at least one of the air pressure gauge and the thermal imaging unit” is suggested to be changed to --at least one of the air pressure gauge or the thermal imaging unit-- in order to clarify the claim.
In Claim 32, lines 2-3, the term “at least one of enter an alarm mode and generate alarm data” is suggested to be changed to --at least one of enter an alarm mode or generated alarm data-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a structural element configured to receive input from the user to generate alarm data” (claim 30, lines 2-3, the term “element” is a generic placeholder and the function is “configured to receive input from the user to generate alarm data”), “a lighting element configured to provide visual alarm data to the at least one user when in an alarm mode” (claim 30, lines 3-4, the term “element” is the generic placeholder and the function is “configured to provide visual alarm data to the at least one user when in an alarm mode”), “at least one infrared light emitting member configured to emit infrared light” (claim 33, lines 1-2, wherein the general placeholder is the term “member” and the function is “emit infrared light”), “infrared light that is receivable or detectable by a second device” (claim 33, lines 2-3, the term “device” is a generic placeholder and the function is to receive or detect infrared light”), and “at least one control element programmed or configured to facilitate direct or indirect interaction with or control of at least one component of the safety device” (claim 35, lines 1-3 and claim 38, lines 3-4). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 22-23 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 22-23 and 25 are a broader version of the patented claims 1-17 (i.e., the instant claims 22-23 and 25 do not include the first regulator as in the patented claims 1-17). In the instant claims 22-23 and 25, the system is included in the patented claims 1-17. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 22-23 and 25 do not differ in scope from the patented claims 1-17. 
Claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 24 is a broader version of the patented claim 13 (i.e., the instant claim 24 does not include the first regulator as in the patented claim 13). In the instant claim 24, the system is included in the patented claim 13. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 24 does not differ in scope from the patented claim 13. 
Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 26 is a broader version of the patented claim 14 (i.e., the instant claim 26 does not include the first regulator as in the patented claim 14). In the instant claim 26, the system is included in the patented claim 14. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 26 does not differ in scope from the patented claim 14. 
Claim 27 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 27 is a broader version of the patented claim 15 (i.e., the instant claim 27 does not include the first regulator as in the patented claim 15). In the instant claim 27, the system is included in the patented claim 15. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 27 does not differ in scope from the patented claim 15. 
Claim 28 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 28 is a broader version of the patented claim 16 (i.e., the instant claim 28 does not include the first regulator as in the patented claim 16). In the instant claim 28, the system is included in the patented claim 16. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 28 does not differ in scope from the patented claim 16. 
Claim 29 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 29 is a broader version of the patented claim 2 (i.e., the instant claim 29 does not include the first regulator as in the patented claim 2). In the instant claim 29, the system is included in the patented claim 2. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 29 does not differ in scope from the patented claim 2. 
Claim 30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 30 is a broader version of the patented claim 3 (i.e., the instant claim 30 does not include the first regulator as in the patented claim 3). In the instant claim 30, the system is included in the patented claim 3. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 30 does not differ in scope from the patented claim 3. 
Claim 31 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 31 is a broader version of the patented claim 4 (i.e., the instant claim 31 does not include the first regulator as in the patented claim 4). In the instant claim 31, the system is included in the patented claim 4. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 31 does not differ in scope from the patented claim 4. 
Claim 32 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 32 is a broader version of the patented claim 5 (i.e., the instant claim 32 does not include the first regulator as in the patented claim 5). In the instant claim 32, the system is included in the patented claim 5. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 32 does not differ in scope from the patented claim 5. 
Claim 33 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 33 is a broader version of the patented claim 6 (i.e., the instant claim 33 does not include the first regulator as in the patented claim 6). In the instant claim 33, the system is included in the patented claim 6. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 33 does not differ in scope from the patented claim 6. 
Claim 34 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 34 is a broader version of the patented claim 7 (i.e., the instant claim 34 does not include the first regulator as in the patented claim 7). In the instant claim 34, the system is included in the patented claim 7. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 34 does not differ in scope from the patented claim 7. 
Claim 35 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 35 is a broader version of the patented claim 8 (i.e., the instant claim 35 does not include the first regulator as in the patented claim 8). In the instant claim 35, the system is included in the patented claim 8. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 35 does not differ in scope from the patented claim 8. 
Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 36 is a broader version of the patented claim 9 (i.e., the instant claim 36 does not include the first regulator as in the patented claim 9). In the instant claim 36, the system is included in the patented claim 9. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 36 does not differ in scope from the patented claim 9. 
Claim 37 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 37 is a broader version of the patented claim 10 (i.e., the instant claim 37 does not include the first regulator as in the patented claim 10). In the instant claim 37, the system is included in the patented claim 10. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 37 does not differ in scope from the patented claim 10. 
Claim 38 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 38 is a broader version of the patented claim 11 (i.e., the instant claim 38 does not include the first regulator as in the patented claim 11). In the instant claim 38, the system is included in the patented claim 11. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 38 does not differ in scope from the patented claim 11. 
Claim 39 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 39 is a broader version of the patented claim 12 (i.e., the instant claim 39 does not include the first regulator as in the patented claim 12). In the instant claim 39, the system is included in the patented claim 12. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 39 does not differ in scope from the patented claim 12. 
Claims 40-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of US Patent No. 10,773,108. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 40-41 are a broader version of the patented claim 17 (i.e., the instant claims 40-41 do not include the first regulator as in the patented claim 17). In the instant claims 40-41, the system is included in the patented claim 17. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 40-41 do not differ in scope from the patented claim 17. 

Allowable Subject Matter
Claims 22-41 are allowable if rewritten or amended to overcome the rejection(s) under obvious double patenting, or filed a Terminal Disclaimer. 
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Parkulo (7,263,379), Epstein (7,460,304) and Dodrill (4,841,953) do not specifically disclose the claimed apparatus as presented in the claims 22-41. 
Regarding claim 22, Parkulo discloses a safety device (15, 50, 10, 60, 20, and 30, fig. 2, see full disclosure) for a self-contained breathing apparatus (28, minus, 15, 10, 20, 30, 50, and 60, see Col 6, lines 1-4, Parkulo discloses that the device is a self-contained breathing apparatus), the safety device comprising: a housing configured to be hand-held by the user (housing forming 15, see fig. 2, see Col 5, lines 64-67), an air pressure gauge (52, figs. 2 and 5, Col 7, lines 34-50) at least partially contained in the housing (see fig. 2, the housing forming 50, 10, and 60 are considered as the housing, and as shown in fig. 2, the air pressure gauge 52 is at least partially contained in the housing) configured to indicate air pressure information or data to the user; a thermal imaging unit (15 comprising 50, 10, 60, fig. 2, Col 10, lines 24-44) at least partially contained in the housing (see fig. 2, the housing forming 50, 10, and 60 are considered as the housing, and as shown in fig. 2, the thermal unit 15 is at least partially contained in the housing) and comprising: at least one thermal sensor configured to output signals representative of thermal energy (Col 10, lines 24-44, Parkulo discloses an infrared or thermal imaging camera 60, and that the visual images generated by the video camera 60 may be displayed on the PDA display 19, therefore, it is inherent that the camera comprises some kind of sensor that capture the image and temperature is considered as thermal sensor configured to output signals representative of thermal energy).
Epstein teaches a thermal imaging camera comprising an adjustable lens having a field of view (see Col 2, lines 35-47, Epstein discloses thermal imaging lens 18 can be adjusted to the desired angle of the end user and the range of direction of the thermal imaging lens 18 is +/- 30 degrees in a swivel-like configuration).
However, Parkulo and Epstein fail to disclose the combination of a safety device for a self-contained breathing apparatus having a housing, air pressure gauge and thermal imaging unit, and the at least one lens of the thermal imaging unit is fixed at an angle 30°-50° relative to a horizontal plane extending through a longitudinal length of the housing. When viewing the invention as a whole, it has been found that it would not have been obvious to change the invention of Parkulo to meet the claimed limitation since the fixed angle 30-50° of the lens has been optimized by the applicant to allow the user to view the scene, while still maintaining the most beneficial body position to simultaneously view the air pressure gauge and the user interface, therefore, to modify Parkulo to meet the claimed limitation would be based upon improper hindsight. 
Regarding claim 40, Parkulo discloses a self-contained breathing apparatus (28, fig. 2), comprising at least one air cylinder (104) configured to deliver regulated air through an air hose (106, fig. 2) via a first regulator (pressure reducer, see Col 6, lines 14-27), a mask (105, fig. 2, Col 6, lines 7-13) configured to be worn by a user, a control module (30 and 130, see fig. 2) including: a safety device (50, 10, 60, 20 located the personal communication system 15, fig. 2, see full disclosure) comprising: a housing configured to be hand-held by the user (housing forming 15, see fig. 2, see Col 5, lines 64-67), an air pressure gauge (52, figs. 2 and 5, Col 7, lines 34-50) at least partially contained in the housing (see fig. 2, the housing forming 50, 10, and 60 are considered as the housing, and as shown in fig. 2, the air pressure gauge 52 is at least partially contained in the housing) configured to indicate air pressure information or data to the user; a thermal imaging unit (15 comprising 50, 10, 60, fig. 2, Col 10, lines 24-44) at least partially contained in the housing (see fig. 2, the housing forming 50, 10, and 60 are considered as the housing, and as shown in fig. 2, the thermal unit 15 is at least partially contained in the housing) and comprising: at least one thermal sensor configured to output signals representative of thermal energy (Col 10, lines 24-44, Parkulo discloses an infrared or thermal imaging camera 60, and that the visual images generated by the video camera 60 may be displayed on the PDA display 19, therefore, it is inherent that the camera that capture the image and temperature is considered as thermal sensor configured to output signals representative of thermal energy), but fails to disclose a second regulator module configured to delivery air from an air hose to an internal area of the mask. 
Dodrill teaches a self-contained breathing apparatus (device shown in fig. 1) comprising a first regulator (46 and 48, fig. 1, Col 3, 40-49), and a mask (10, 20, 30, and 52, see fig. 1) having a second regulator (30 and 52, fig. 1) configured to deliver air from an air hose (50) to an internal area of the mask (see fig. 1 and Col 34-55). 
Epstein teaches a thermal imaging camera comprising an adjustable lens having a field of view (see Col 2, lines 35-47, Epstein discloses thermal imaging lens 18 can be adjusted to the desired angle of the end user and the range of direction of the thermal imaging lens 18 is +/- 30 degrees in a swivel-like configuration). 
However, Parkulo, Epstein and Dodrill fail to disclose the combination of a safety device for a self-contained breathing apparatus having a housing, air pressure gauge and thermal imaging unit, and the at least one lens of the thermal imaging unit is fixed at an angle 30°-50° relative to a horizontal plane extending through a longitudinal length of the housing. When viewing the invention as a whole, it has been found that it would not have been obvious to change the invention of Parkulo to meet the claimed limitation since the fixed angle 30-50° of the lens has been optimized by the applicant to allow the user to view the scene, while still maintaining the most beneficial body position to simultaneously view the air pressure gauge and the user interface, therefore, to modify Parkulo to meet the claimed limitation would be based upon improper hindsight. 
Therefore, claims 22-41 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leishman (WO 2005/072827) is cited to show an infrared thermal unit. 
Mattinson (WO 2005/016046) is cited to show an infrared thermal unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785